DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 20160144184 A1 to Marnfeldt et al, henceforth Marnfeldt.
Regarding claim 1, Marnfeldt teaches a method for programming a stimulator device comprising a plurality of electrode nodes, each electrode node configured to be coupled to one of a plurality of electrodes configured to contact a patient's tissue ([0044]), the method comprising: programming the stimulator device to provide a repeating sequence of interleaved first and second pulses [at] at least two of the electrode nodes to create via the first and second pulses a stimulation current through the patient's tissue, wherein, at a first electrode node of the at least two electrode nodes, each first pulse (112a, [0047]) comprises a first 

Regarding claim 2, Marnfeldt teaches wherein the first passive recovery pulse follows immediately after the first monophasic pulse in the first pulse at the first electrode node, and wherein the second passive recovery pulse follows immediately after the second monophasic pulse in the second pulse at the first electrode node ([0047; 0056; 0063]). Although Marnfeldt discloses active recovery in its primary embodiment, i.e. [0055], it would be obvious to one of ordinary skill in the art to modify the method disclosed by Marnfeldt with the passive recovery disclosed by Marnfeldt in [0075] to better “equalize remaining charge on capacitive structures” [0075]. 

Regarding claim 3, Marnfeldt teaches wherein the first monophasic pulse has a first amplitude and a first pulse width, and wherein the second monophasic pulse has a second amplitude and a second pulse width ([0047; 0056; 0063]).

Regarding claim 4, Marnfeldt teaches wherein the first and second amplitudes comprise constant current amplitudes (“constant current amplitudes” [0033]). 



Regarding claim 6, Marnfeldt teaches wherein the first and second monophasic pulses are charge balanced at the first electrode node (“second pulse phase…has the same total charge as the first” [0048]).  

Regarding claim 7, Marnfeldt teaches wherein the first and second monophasic pulses are not charge balanced at the first electrode node (see [0066], which discloses wherein “residual voltage is present, and thus charge recovery is not perfect,” thus first and second pulses are not charge balanced).  

Regarding claim 8, Marnfeldt teaches wherein the stimulator device comprises stimulation circuitry comprising one or more Digital-to-Analog converters (DACs) configured to actively drive the first and second monophasic pulses at the first electrode node (see [0007], [0049-0050]).  

Regarding claim 9, Marnfeldt teaches wherein the stimulation circuitry comprises a plurality of passive recovery switches each coupled between one of the electrode nodes and a reference potential, wherein the first and second passive charge recovery pulses are formed by closing the passive recovery switch coupled to the first electrode node (“Passive charge recovery can also occur after provision of a biphasic pulse using the improved circuitry, as shown in FIG. 8B, and again recovery switches 146 controllable by Z can couple between the electrode nodes Ei′ and Ej′ and the reference voltage.” [0076]).  

Regarding claim 10, Marnfeldt teaches DACs ([0049-0050; 0074-0075]) and first and second passive recovery pulses [0074-0076]), but it does not explicitly relate the two; however, it would be obvious to one of ordinary skill in the art to modify the DACs of Marnfeldt such that they passively or indirectly drive the charge recovery pulses, and thus equalize remaining charge. 

Regarding claim 11, Marnfeldt teaches wherein the one or more DACs comprise one or more positive DACs (PDACs) configured to source a current (“PDAC is controlled to source a current” [0009]) and one or more negative DACs (NDACs) designed to sink a current (“”NDAC is controlled to sink a current” [0009]), 

Regarding claim 12, Marnfeldt teaches wherein the second pulses are centered in time with the first pulses at the first electrode node (“during the second pulse phase 112b, it is preferred to operate the…current path…symmetrically but in reverse” [0061]; additionally it is disclosed that the two pulses have “nominally the same pulse width” [0047]).  

Regarding claim 13, Marnfeldt teaches wherein the first and second pulses do not overlap at the first electrode (“interphase period” between first and second pulses [0060-0061] ensures that pulses do not overlap).  

Regarding claim 14, Marnfeldt teaches wherein, at a second electrode node of the at least two electrode nodes ([0011] discloses multiple electrodes that may undergo the pulse schema outlined in [0047]), each first pulse comprises a third monophasic pulse of the second polarity and a third passive charge recovery pulse of the first polarity, the third passive charge recovery pulse being 
 
Regarding claims 15 and 16, Marnfeldt does not explicitly disclose coincidence of monophasic pulses or recovery pulses, however [0040] discloses wherein “a few electrodes are typically active to provide a stimulation current pulse at any given time.” It would be obvious to one of ordinary skill in the art to modify the method of Marnfeldt such that the first and third, and second and fourth, monophasic and recovery pulses coincide, particularly given that “each electrode need not have its…own circuit” [0040]).  

Regarding claim 17, Marnfeldt teaches wherein an interphase period during which no stimulation current flows intervenes between (i) the first monophasic pulse and the first passive charge recovery pulse in each first pulse, and (ii) the second monophasic pulse and the second passive charge recovery pulse in each second pulse ([0060-0061]).  



Regarding claim 19, Marnfeldt teaches wherein the stimulator device comprises at least one implantable lead, wherein at least some of the electrodes are located on the at least one implantable lead, wherein the first electrode node comprises an electrode node coupled to an electrode located on the at least one implantable lead (“implantable pulse generator…coupled to electrodes via leads…[wherein] the electrodes are configured to contact a patient’s tissue” [0004]).  

Regarding claim 20, Marnfeldt teaches wherein each electrode node is coupled to its associated electrode through a DC-blocking capacitor (“DC-blocking capacitors” [0012-13]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921. The examiner can normally be reached M-F 8:30-5:00 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.M.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/JOHN R DOWNEY/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        Saturday, November 6, 2021